 Case 1:18-cv-01742-LPS Document 42 Filed 09/12/19 Page 1 of 2 PageID #: 788



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,

                      Plaintiff,

       v.                                            C.A. No. 1:18-cv-01742-LPS-CJB
VERIZON ONLINE LLC, VERIZON
DELAWARE LLC, and VERIZON
BUSINESS NETWORK SERVICES, INC.,

                      Defendants.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Sisvel International S.A. (“Plaintiff”), and Defendants Verizon Online LLC,

Verizon Delaware LLC and Verizon Business Network Services, Inc. (collectively, “Defendants”),

by and through their respective undersigned counsel, hereby stipulate and agree to dismiss the

above-captioned action.

       Accordingly, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff stipulates to the dismissal

with prejudice of all claims asserted in the above-captioned matter against Defendants. The parties

shall bear their own costs, expenses and attorneys’ fees.



                                   (signatures on following page)




                                                 1
 Case 1:18-cv-01742-LPS Document 42 Filed 09/12/19 Page 2 of 2 PageID #: 789



Dated: September 12, 2019

                                      Respectfully submitted,

DEVLIN LAW FIRM LLC                   GREENBERG TRAURIG LLP

/s/ Timothy Devlin                    /s/ Benjamin J. Schladweiler_______
Timothy Devlin (No. 4241)             Benjamin J. Schladweiler
James M. Lennon (No. 4570)            The Nemours Building
1526 Gilpin Avenue                    1007 North Orange Street
Wilmington, DE 19806                  Suite 1200
Telephone: (302) 449-9010             Wilmington, DE 19801
tdevlin@devlinlawfirm.com             schladweilerb@gtlaw.com
jlennon@devlinlawfirm.com
                                      Kevin P. Anderson
Attorneys for Plaintiff               DUANE MORRIS LLP
Sisvel International S.A.             505 9th Street, N.W., Suite 1000
                                      Washington, D.C. 20004-2166
                                      kpanderson@duanemorris.com

                                      Glenn D. Richeson
                                      DUANE MORRIS LLP
                                      1075 Peachtree NE, Suite 2000
                                      Atlanta, GA 30309-3929
                                      gdricheson@duanemorris.com

                                      Attorneys for Defendants Verizon Online
                                      LLC, Verizon Delaware LLC and Verizon
                                      Business Network Services, Inc.




                                      2
